By Judge Frederick H. Creekmore
The parties in the above styled case are before the Court on Petitioner’s request for a Writ of Mandamus and Respondents’ Demurrers to the petition. Petitioner wants to open a tattoo studio in the City of Chesapeake. The City has refused to grant a business license for such an enterprise, arguing that tattoo establishments are prohibited by city law. The City specifically refers to § 46-22 of the City Code of Chesapeake. Petitioner asks that City Ordinance § 46-22 be declared void pursuant to the Dillon Rule and Virginia Code § 15.2-912. Petitioner asks that a writ of mandamus be issued directing the City to issue a business license, certificate of occupancy, and such other permits as may be required.
The Court has examined the submitted briefs, case law, and pertinent city and state code sections. The Court looks at the plain meaning of Virginia Code § 15.2-912. The code allows for the regulation, not the fanning of tattoo studios. Had the legislature intended to allow localities to prohibit the existence of tattoo studios, the legislature would have stated such. The City does not have the power to prohibit that which the state allows, unless expressly given the authority to do so. Therefore, the Court finds § 46-22 of the Code of the City of Chesapeake to be invalid and unenforceable.
The Court hereby overrules the respondents’ demurrers and finds grounds to grant the requested writ in part. If licenses and permits have been withheld from the Petitioner based solely upon the City’s reliance on § 46-22 of the Code of the City of Chesapeake, then such licenses and permits shall be issued. However, if Petitioners have not fulfilled other valid requirements for *211obtaining such permits, then they must do so prior to receiving the necessary approval.